Citation Nr: 1428862	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  08-08 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for hemorrhagic fever.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1952 to August 1957.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a July 2007 rating decision, the RO declined to reopen a previously denied service connection claim for a lumbar spine disability.  The Veteran disagreed with the RO's determination, and perfected the appeal.  In June 2008, the Veteran testified at a RO hearing before a decision review officer; a transcript of the hearing is of record.

The Board also declined to reopen the Veteran's lumbar spine claim in a May 2010 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (the Court), and in April 2012, the Court issued a decision remanding the issue to the Board for additional consideration.

In a February 2013 decision, the Board reopened the Veteran's lumbar spine claim.  The Board remanded the underlying claim for additional evidentiary development in February and June 2013.  The case has since been returned to the Board for further appellate review.

In a June 2013 rating decision, the RO denied the Veteran's service connection claim for hemorrhagic fever.  In July 2013, the Veteran filed a notice of disagreement (NOD).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hemorrhagic fever is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A lumbar spine disability, to include degenerative disc and joint disease, did not manifest in service; lumbar spine arthritis did not manifest within one year of discharge from active duty; and there is no competent and credible evidence of a nexus between any current lumbar spine disability and the Veteran's active duty service.


CONCLUSION OF LAW

A lumbar spine disability, to include degenerative disc and joint disease, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The notice requirements were met in this case by a letter dated in May 2007.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The notice was provided prior to the initial adjudication of the claim in July 2007.  Accordingly, the duty to notify has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue on appeal have been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's available service treatment records have been associated with the claims file and all identified and available post-service treatment records have been obtained.  In this regard, the Board notes that the Veteran contends that he injured his back while skiing in Alaska during active service.  As the Court pointed out in its April 2012 Memorandum Decision, the Veteran's claims file does not contain any treatment records from his Alaskan service.  The Board remanded the claim in February 2013 and June 2013 to obtain these records; however, only his service personnel records were available.  It was determined that records responsive to the request were "fire-related" (i.e., destroyed in a fire at the National Personnel Records Center (NPRC)) and that all available records had been mailed.  See November 2013 and April 2014 NPRC responses.  The Veteran was notified of this determination in March 2014.

The Board, however, concludes that the absence of any records relating to the Veteran's service in Alaska is not prejudicial to his claim.  During the June 2008 RO hearing, the Veteran testified that he did not receive medical treatment for the alleged ski injury.  See RO Hearing Transcript (Tr.) at 11.  He said the only time he was hospitalized during service was for a virus while stationed in Germany.  Id. at 10.  Since the Veteran testified that he did not receive medical treatment for the ski injury, a remand for further attempts to obtain these records would be fruitless and result in unnecessary delay.  

The Veteran was evaluated in conjunction with his claimed back disability in March 2013.  A supplemental medical opinion was obtained in April 2014.  The Board finds that the VA examination and supplemental medical opinion are adequate to decide the issue.  The March 2013 examiner reviewed the claims folder in detail and conducted an extensive interview and evaluation of the Veteran.  The April 2014 examiner also reviewed the claims file.  The examiners' opinions reflect consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and reflect adequate rationale.  Moreover, the examiners offered clear conclusions as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions has been met.

Regarding the Board's prior remands, the AOJ: attempted to obtain the Veteran's Alaskan service records; obtained outstanding VA treatment records; scheduled the Veteran for an appropriate VA examination; and obtained a supplemental medical opinion.  As such, the Board finds that the AOJ has substantially complied with the prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Governing Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active duty service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 

III.  Factual Background and Analysis

The Veteran contends that his current low back disability is related to an injury he sustained while skiing in Alaska during active duty service.  See RO Hearing Tr. at 11.

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to a low back injury.  During the August 1954 and August 1957 separation examinations, the Veteran's spine was clinically normal.  

The Veteran filed his original claim for VA benefits in April 1959.  At that time, his only claimed disability was a knee condition, which he indicated began in 1956 in Korea.  In July 1959, the RO denied his claim because he had failed to respond to VA's request for additional evidence. 

The first post-service record related to a back problem is a September 1988 VA Medical Certificate.  At that time, the Veteran complained of a two-year history of back pain.  He said that he suffered from back pain for two weeks without radiation or abnormal sensation in the legs; the diagnosis was low back pain.  A December 1988 VA Medical Certificate notes a 30-year history of back pain that had been worse in the previous three years.  The diagnosis was low back pain.  In April 1989, he complained of low back pain, which was assessed as being mechanical in origin.  He was treated with physical therapy.

In March 1990, the Veteran filed a claim for VA pension in which he indicated that he had a back condition and disc problems.  A VA consultation sheet dated in March 1990 notes that the Veteran had a history of chronic low back pain that was not responding to medication.  X-rays showed mild lumbar spondylosis with well-preserved intervertebral spaces.

A July 1990 VA examination reflects that the Veteran complained of back pain and reported that he had a back injury while in service in 1956.  He was diagnosed with lumbar myositis and degeneration of the lumbar spine.  

A July 1991 VA consultation sheet reflects that the Veteran complained of generalized arthritis.  It was noted that he had low back pain since 8 years ago.  

A June 1992 VA examination for pension purposes reflects that the Veteran was diagnosed with osteoarthritis of the spine.  

A June 1997 VA nursing note reflects that the Veteran was referred for a history of chronic arthritis, including in the hips and low back.  Subsequent VA outpatient treatment records note treatment for lumbago, e.g., low back pain.  

During a March 2013 VA examination, the Veteran reported that he injured his back during service while skiing in Alaska.  He complained of pressure and stabbing-like pain sensation without radiation.  He was not using any pain medication at that time.  A prior computed tomography scan showed evidence of degenerative disc disease and the examiner indicated that arthritis had been documented.  The diagnosis was lumbar degenerative disc disease.  The examiner opined that the nature and etiology of the Veteran's low back disorder was more likely caused by the normal aging process and less likely caused by or a result from active service.  The examiner noted that the Veteran's medical record was silent for low back pain or complaint while he was on active duty and there was no evidence of a low back condition five to ten years after discharge from service.  The examiner also noted that the Veteran worked as a mechanic more than 20 years after service, which was a physically demanding job prone to discogenic disease.  

In April 2014, the Veteran's claims file was reviewed by an additional VA physician.  She opined that it was less likely than not that the Veteran's low back condition, to include degenerative disc disease, was caused by or aggravated by his time in military service.  She also noted that the clinical records were silent for any diagnosis, treatment, or injury related to the Veteran's low back.  She opined that the mild state of degenerative joint disease was consistent with a normal and natural aging process.  She indicated that she had reviewed the clinical files and medical literature in reaching this conclusion.  

In this case, the Veteran has demonstrated that he has a current lumbar spine disability.  He has also presented competent and credible testimony that he injured his back while skiing during active service.  Therefore, he has met the first and second elements required for service connection.  The only remaining question is whether any of the Veteran's current lumbar spine disabilities are related to his active service.  

The evidence does not reflect that the Veteran's lumbar spine degenerative disc and joint disease manifested in service or that arthritis manifested to a compensable degree within one year of separation.  The evidence reflects that his spine was clinically normal when he separated from service in August 1957.  The fact that the Veteran only claimed knee problems on his original claim for VA benefits in April 1959 is also evidence suggesting that a chronic low back disability did not manifest in service or within one year of service.  Rather, the weight of the evidence suggests that a chronic low back disability arose in the 1980s and that there were not continued symptoms following the claimed low back injury.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  


Significantly, the only medical evidence on the question of nexus weighs against the claim.  The Board finds the March 2013 and April 2014 VA examiners' opinions especially probative.  The examiners reviewed the claims file, considered the Veteran's assertions, and provided a rationale for their opinions.  The Board notes that the examiners partially based their opinions on the absence of medical records documenting a low back injury in service.  However, the examination reports indicate that the Veteran's lay statements describing his in-service back injury were considered.  Although the Board is aware that the lack of contemporaneous medical records showing an event in service is not a sufficient basis to find that such event did not occur, see Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), the Board may still weigh the lack of contemporaneous evidence in conjunction with the other evidence in the claims folder.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (Judge Lance's concurring opinion suggests that a lack of contemporaneous evidence may be a fact that the Board can consider and weigh against a Veteran's lay evidence when such consideration is not prohibited.).  Notably in this case, the August 1957 separation examination report indicates that the Veteran's spine was normal.  Therefore, this is not simply a case of the absence of contemporaneous evidence, but a case in which the contemporaneous evidence weighs against finding that a chronic low back disability was incurred in service.  Moreover, the examiners provided rationale for their conclusion that the Veteran's lumbar spine condition was consistent with the normal and natural aging process, noting that the Veteran worked as a mechanic for 20 years, a physically demanding occupation prone to discogenic disease.  

The Board has also carefully considered the Veteran's lay statements attributing his current lumbar spine disability to the injury he had while skiing during service.  The Veteran is competent to describe the injury and his symptoms both during and after service, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the Board does not find the Veteran competent to relate his current lumbar spine disability to service that occurred over 50 years ago.  This particular inquiry is within the province of trained medical professionals because it involves complex medical issues that go beyond a simple and immediately observable cause-and-effect relationship.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a lumbar spine disability.  Therefore, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.


REMAND

A review of the record reveals that further action is required regarding the Veteran's claim of entitlement to service connection for hemorrhagic fever.  

In a June 2013 rating decision, the RO denied service connection for hemorrhagic fever.  The Veteran filed an NOD in July 2013; however, a statement of the case (SOC) has not been issued.  The Court has held that an unprocessed NOD should be remanded, not referred, to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 




	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran addressing the claim of entitlement to service connection for hemorrhagic fever.  The Veteran is hereby advised that the Board will not exercise appellate jurisdiction over this issue in the absence of a timely submitted substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


